Citation Nr: 0523897	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  97-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for disability of the thoracic spine.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1981 
and from September 1990 to January 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In September 1997, the veteran testified at a hearing before 
an RO hearing officer.  A transcript of this hearing has been 
associated with the claims folder.  

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected disability of the 
thoracic spine is manifested by severe limitation of motion 
and demonstrable deformity of a vertebral body.  

2.  While limitation of forward flexion of the thoracolumbar 
spine to 30 degrees is shown, the veteran is currently in 
receipt of a separate 40 percent disability evaluation for 
limitation of motion of the thoracolumbar spine. 





CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a wedge deformity with compression fracture of T8-T9 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5288, 5291, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by letters 
dated in September 2001 and April 2003 as well by a statement 
of the case issued in December 2003 and supplemental 
statements of the case issued in August 2002 and February 
2005.  Although the RO did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for a higher initial evaluation for his 
service-connected thoracic spine disability has been 
obtained.  In addition, the veteran has been afforded several 
VA examinations assessing the severity of his service-
connected thoracic spine disability.  Neither the veteran nor 
his representative has identified any additional that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

Finally, the Board notes that following compliance with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations, the RO readjudicated the veteran's 
claim in February 2005.  There is no indication or reason to 
believe that its decision would have been different had the 
claim not been adjudicated prior to the provision of the 
required notice.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process, particularly in view 
of the fact that this appeal was initiated almost 10 years 
ago.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

A January 1992 private medical record notes that the veteran 
received treatment after being struck in the upper back and 
left side.  He complained of pain over his entire back.  On 
examination, minimal diffuse tenderness was noted in the mid-
thoracic and upper lumbar areas.  Motor and sensory 
examinations were intact and his gait was normal.  Straight 
leg raise testing was negative.  

In May 1996, the veteran received VA medical treatment for 
complaints of chronic back problems.  He reported a 4 to 5 
year history of upper lumbar nonradiating pain.  He had no 
history of trauma.  His symptoms had increased over the past 
3 to 4 days with basketball playing.  Physical examination 
revealed very good spine flexibility with slight scoliosis of 
the lumbar spine.  There was no tenderness and straight leg 
raise testing was negative.  Motor strength was noted to be 5 
out of 5.

A June 1996 VA outpatient treatment record notes that the 
veteran had a history of a blunt injury to his thoracic spine 
secondary to a fall.  X-rays were consistent with compression 
fractures at T8 and T9 with degenerative joint disease from 
T8 to T12.  He also complained of upper back pain with 
activities of daily living.  He denied bowel or bladder 
problems.  Examination revealed no neurological deficits and 
no spasms.  Straight leg test was negative.  He was given a 
high thoracic soft brace and prescribed physical therapy.

X-rays taken during private inpatient treatment for gastritis 
in June 1996 showed mild degenerative changed in the thoracic 
spine.

During VA examination in November 1996, the veteran reported 
that he left work as a meat cutter in March 1996 due to back 
problems.  He reported continuous back problems after falling 
from a tall tower 15 or 16 years ago.  Recent evaluation 
showed an old wedge fracture at T8-T9.  He noted improvement 
after being fitted for a brace.  He took Motrin for his back.  
The veteran reported that he had gained weight in recent 
months due to limited activity.  Neurological examination was 
grossly within normal limits.  Physical examination without 
his brace was unremarkable.  He was able to touch his toe on 
forward bending and was able to perform a full deep knee 
bend.  Knee and ankle reflexes were hyperactive.  Sensation 
was normal in both lower extremities.  Straight leg raise 
testing could be performed to full range of motion with no 
abnormalities about either knee.  

A March 1997 addendum to the November 1996 examination notes 
that the examining physician reviewed the veteran's claims 
folder and could find no documentation of a fall off a tower 
in 1980.  However, the veteran was seen during that period 
for back pain mostly in the right lumbosacral area.  It was 
clearly noted at that time that there was no antecedal trauma 
and X-rays of the entire spine were negative with mild 
scoliosis noted.  He had full range of motion of the back and 
a diagnosis of "muscular strain" was rendered.  A year or 
so later, he was treated for complaints of muscle strain of 
the back after wrestling.  Current X-rays showed a wedge 
deformity at T8 and T9 which may represent a compression 
fracture of unknown age.  The examiner concluded that it 
appeared that the veteran's back complaints originated in 
1980 while he was in the service.  

By rating action in April 1997, the RO awarded service 
connection for a thoracic spine wedge deformity at T8 and T9.  
A noncompensable evaluation was initially assigned, effective 
from June 18, 1996.

The veteran's private physician noted in a June 1997 medical 
report that the veteran had dorsal and lumbar spine pain due 
to chronic strain, scoliosis, and compression fracture of the 
dorsal spine.  He was noted to have paraspinal muscle spasm 
on the right side from T6 to L1 with no weakness.  The 
veteran was noted to be unable to bend at the waist, lift, 
twist at the waist, or push away with his hands.  He could 
not stand or sit for more than 30 minutes due to pain. 

Thereafter, by rating action in September 1997, the RO 
awarded a 10 percent disability rating for the veteran's 
thoracic spine wedge deformity, effective from June 18, 1996.

The veteran testified at a hearing before an RO hearing 
officer in September 1997 that he was in constant pain.  He 
could not walk long distances and had difficulty doing 
"general things."  He could not ride a bike.  Naproxen kept 
the edge off, but he could not stand for long periods of 
time.  It was difficult for him to get out of a chair after 
sitting for a while.  On average, his pain was a 5 on a scale 
from 1 to 10.  He had difficulty sleeping and getting in and 
out of bed.  He had daily muscle spasms.  There was no way to 
surgically repair his thoracic spine fracture.  It was 
difficult for him to bend and put on his shoes.  

In October 1997, the veteran was afforded a VA compensation 
and pension examination.  He used a back brace for comfort 
and took Naprosyn with only limited relief.  Examination of 
his back revealed a kyphotic upper back and flattening of the 
lumbar lordosis when standing at rest.  Otherwise, there was 
no major asymmetry of the hips or sacroiliac joints.  There 
was a mild scoliosis of the spine.  Palpation showed very 
severe muscle tenderness to light palpation through the 
entire spine, mainly at the left paraspinal muscles.  Range 
of motion of the lumbosacral spine was from 0 to 20 degrees 
of forward flexion, at which point, the veteran complained of 
severe muscle spasm, especially in his lower extremities.  
However, the examiner observed no appreciable muscle spasm.  
Extension was from 0 to 10 degrees.  Lateral flexion was from 
0 to 15 degrees bilaterally.  Rotation was from 0 to 20 
degrees, bilaterally.  The veteran was able to walk on his 
heels and toes fairly well.  It was noted that CT scan of the 
thoracic and lumbar spines in June 1997 showed an old 
compression fracture at the T8-T9 level with anterior wedging 
and flattening of the spinal canal.  There were also some 
mild scoliosis and disk bulging at L4-5 with degenerative 
changes of the facet joints from L4 to S1.  The examiner 
opined that the veteran's level of disability was moderate to 
severe as he was basically unable to perform his prior work 
as a meat cutter which required prolonged standing.  

In January 1998, the veteran sought private medical treatment 
with complaints of sharp pain in his middle back after 
pushing a car.  His pain was worsened with movement.  
Physical examination revealed mild thoracic tenderness to 
palpation.  

In May 1998, the RO assigned a 20 percent disability 
evaluation for the veteran's thoracic spine wedge deformity 
based on limitation of motion of the dorsal spine together 
with demonstrable deformity of a vertebral body from 
fracture.  An effective date of June 18, 1996, was assigned 
for this higher evaluation.  

The veteran was afforded a compensation and pension 
examination in July 1999.  He reported that he could not 
sleep at night due to back pain.  He described tingling and 
numbness over the inside aspect of his right leg around the 
knee region.  He did not think that the numbness or tingling 
went beyond the ankle or into the foot.  He reported muscular 
spasms in his back and legs that had become a daily 
occurrence.  His back pain was mid thoracic and aggravated by 
movement.  His brace helped him and he reported that he could 
not move without it.  He had lost jobs in the past due to 
back pain.  He was noted to have a decreased pinprick and 
light touch over the right L3 distribution.  The remainder of 
the sensory examination was normal to all modalities.  
Reflexes were normal with 2+ deep tendon reflexes on all four 
extremities.  Examination of the spine revealed severe 
restriction of all passive and active range of motion of the 
thoracic spine.  His trunk flexion was severely limited at 
approximately 20 degrees anteriorly.  His trunk flexion was 
severely limited to 0 degrees when attempted.  Straight leg 
raise was positive on the right side at approximately 30 
degrees and crossed straight leg raises on the left was 
positive at about 80 degrees.  

Weakened movement against varying resistance was noted only 
for flexion and extension of the trunk as recorded above.  
Excess fatigability could not be assessed due to the relative 
short time of the examination.  No incoordination was noted.  
Painful motion was only noted when attempting the straight 
leg raise examination and the flexion and extension of the 
trunk examination.  With regard to flare-ups, the examiner 
noted that it was likely that range of motion would be 
further restricted, but it was not possible to accurately 
estimate the additional loss of range of motion without 
examining the veteran at the time of flare-up. 

A November 1999 VA outpatient treatment record indicates that 
the veteran presented with back spasm following a fall in his 
bathroom the previous night.  The pain radiated down his 
right leg.  He had no bowel or bladder problems and no 
weakness.  It was difficult to evaluate the veteran due to 
his pain.  He had a TENS unit and brace.  In December 1999, 
he sought treatment for an exacerbation of chronic lower back 
pain.  He reported pain that affected his neck and shoulders.  
Subsequent records show continued treatment for lower back 
pain.  

The report of a January 2001 VA orthopedic examination notes 
that the veteran continued to experience backache that was 
virtually continuous.  He wore a brace and used a cane for 
assistance in ambulation.  His lower back pain radiated into 
his right leg.  He was unable to sleep.  He was a full time 
student in a social work program.  He was unable to sit 
through a full 50-minute class and could not kneel, squat, or 
stoop.  He could not climb or descend stairs without great 
difficulty.  Examination of the thoracic spine revealed 
increase in the thoracic kyphosis.  There was no sensory 
deficit of the thoracic or abdominal wall.  He could flex the 
thoracic spine 5 degrees and extend to 0 degrees.  X-rays of 
the thoracic spine showed moderate degenerative changes 
consisting of osteophytes from T9 through the lumbar area.  
Intervertebral disc disease of the thoracic spine was 
diagnosed.  

It was further noted that the examination was conducted 
during a period of quiescent symptoms.  During flare-up of 
symptoms which occur with varying frequency, the physical 
findings of the examination could vary significantly.  
Painful symptoms would require the veteran to expend extra 
energy in completing tasks and would lead to early fatigue, 
weakened movements, and ultimately to a loss of coordination.

In August 2002, the RO awarded service connection for the 
veteran's lumbar and cervical spine disabilities as secondary 
to his service-connected thoracic spine disability.  

A May 2003 statement from a VA nurse practitioner notes that 
the veteran had multiple orthopedic limitations due to 
compression fractures of T9 to L2, degenerative disc disease 
of the cervical spine at C5-6, and disc protrusion at C4-5 
and C5-6 with cord impingements.  He had to wear a back brace 
at all times while ambulatory.  Due to these medical 
problems, he was unable to perform manual labor. 

The veteran was afforded a VA examination in August 2003.  He 
complained of pain in his entire spine.  He also complained 
of pain in his right arm and knee.  He reported frequent 
flare-ups.  It was noted that he had not had any totally 
incapacitating episodes, but stated that his pain is very 
intense to the point where he had difficulty even getting 
around.  He used a cane for assistance in ambulation and wore 
a rigid thoracolumbar brace.  His medications included 
morphine, Percocet, and Neurontin.  The examiner described 
the veteran's functional limitation as severe.  He did no 
lifting, pushing, or pulling.  He had upper back pain on 
standing and walking.  He was unable to kneel, squat, or 
stoop.  He was also unable to sit or travel in a car for any 
length of time.  He was standing during the examination.  
Examination of the thoracic spine revealed no gross 
deformities; however, slight flattening was noted.  There was 
pain on palpation of the entire thoracic paravertebral 
musculature, bilaterally.  There was no sensory deficit of 
the thoracic or abdominal wall.  Thoracic flexion was 10 
degrees with a normal of 60 degrees.  Extension was to 0 
degrees with normal being 10 degrees.  The pertinent 
diagnosis was thoracic intervertebral disc disease with no 
evidence of radiculopathy.  It was felt that the veteran was 
unemployable due to his service connected lumbar, thoracic, 
and cervical spine disabilities.  

By rating action in February 2004, the RO granted a total 
disability rating due to individual unemployability resulting 
from service-connected disabilities.  

A June 2004 outpatient treatment record notes that the 
veteran presented with complaints of more frequent muscle 
spasms.  The spasms occurred across his upper back down into 
his forearms.  They seemed to be coming from his neck region.  
He had no numbness or tingling in his extremities.  Mild 
point tenderness upon palpation of the C6 to C7 region with 
limitation of motion was noted.  There was also tightness in 
his trapezius muscles.  Several days later, the veteran 
reported to the emergency room with continued complaints of 
muscle spasm.  When standing up after bending, he developed 
severe pain in the left paraspinal area of the mid-thoracic 
spine.  X-rays revealed multiple old compression fractures of 
the thoracic spine with bridged osteophytes and degenerative 
changes.  The assessment was chronic upper back pain with 
exacerbation.  He was sent home with instructions to take 
Valium every eight hours for spasms.  

The veteran returned to the emergency room several days later 
with complaints of increased back pain.  The veteran reported 
that he was on chronic pain medication that always kept his 
pain under reasonable control so that he was functional.  He 
stated the he experienced occasional muscle spasms, but the 
spasms were tolerable with medication. He reported a new 
stabbing pain in the left side of his thoracic spine that was 
unlike his prior pain.  He used heat and topical muscle 
ointments without relief.  Examination revealed tenderness to 
palpation along the thoracic spine as well as along the left 
paraspinal musculature.  There was no discreet swelling, 
warmth, redness, or ecchymosis.  

Subsequent outpatient treatment records in July 2004 show 
that the veteran was seen with complaints of thoracic pain.  
He reported his pain as a 3 on a scale from 1 to 10.  The 
pain was located in his thoracic and lumbar area and down his 
right leg as well as his neck.  His thoracic spine pain was 
described as knife-like and it felt as though a fist was in 
his back.  His pain was aggravated by walking too much or 
unpredictable movement.  It was relieved by a new pain 
regimen prescribed after his previous visit to the emergency 
room.  He reported being "okay, fairly stable" up until 
approximately one month ago when his thoracic pain started.  
It was noted that there was no tenderness to palpation of his 
spine.  Similarly, there were no spasms.  His muscle strength 
was 5+ in the upper extremities and sensation was intact in 
all extremities.  The assessments were chronic cervical pain 
due to osteophytes and other spondylitic changes as well as 
some disk bulging and morbid obesity.  He was subsequently 
prescribed a TENS unit.

The veteran was afforded another VA examination in August 
2004 by the same examiner who conducted the August 2003 
examination.  The examiner reviewed the veteran's claims 
folder.  It was noted that MRI of the thoracic spine revealed 
small disk protrusion in the mid-thoracic area.  The veteran 
complained of pain in his neck, upper back, and lower back.  
He reported that he could only walk half a block.  He used a 
TENS unit and cane.  It was noted that the veteran no longer 
wore a rigid thoracolumbar brace.  He received up to 12 
Percocet a day.  He was also prescribed Valium, morphine, 
Neurontin, Ibuprofen, Sertraline, and Gabapentin.  

The veteran did no lifting, pushing, or pulling.  He could 
stand for about 20 minutes.  He did not kneel, squat, or 
stoop.  He could not sit or travel in a car for any length of 
time.  He had difficulty putting on his shoes and his sleep 
was frequently disrupted.  He avoided stairs entirely.  He 
was unable to bend at the waist without extreme pain.  He 
reported frequent flare-ups of back and neck pain on a daily 
basis.  He reported several incapacitating episodes of back 
pain over the past year requiring emergency room visits.  He 
complained of urinary frequency, but there was no history of 
recent urinary incontinence or bowel incontinence.  He had 
back pain on coughing and sneezing.  Examination of the 
thoracolumbar spine revealed mild increase in the thoracic 
kyphosis.  There was tenderness on palpation of the mid and 
upper thoracic paravertebral musculature and the lumbosacral 
paravertebral musculature, bilaterally.  There was no sensory 
deficit of the thoracic or abdominal wall.  Range of motion 
of the thoracolumbar spine was as follows:  flexion to 10 
degrees (normal being 90 degrees); extension to 0 degrees 
(normal being 30 degrees); side bending to 15 degrees 
bilaterally (normal being 30 degrees); and rotation to 20 
degrees bilaterally (normal being 45 degrees).  Straight leg 
raise could be performed to 15 degree bilaterally with back 
pain elicited.  There was no evidence of any pathologic 
reflexes.  The veteran was unable to tandem toe and heel walk 
due to back pain.  

The examiner noted that the veteran's cervical and 
thoracolumbar joint range of motion and strength were 
diminished due to pain on repetitive motion testing, the 
extent and degree of which was not possible to be determined 
due to extreme subjectivity of the exercise.  

Subsequent treatment records show continued complaints of 
chronic neck and back pain.  Capsaicin cream was somewhat 
helpful and his TENS unit was very helpful in relieving pain 
and spasms.  Pain, which the veteran rated as 7 out of 10, 
was aggravated by any activity and relieved by rest.  
Tenderness to palpation of the lower cervical region midline 
and midway to the left shoulder and lower lumbar region down 
to the right buttock was noted.  Straight leg raise tests 
were strongly positive bilaterally.  The veteran could not 
heel or toe walk due to pain in his feet and back.  

A January 2005 treatment record indicates that the veteran 
was being treated in the pain clinic and appeared to be doing 
better.  It was recommended that he use a wheelchair due to 
leg weakness.  It was unclear why his lower extremities were 
getting weaker.  He reported dizziness after removal of his 
cervical collar.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 26, 2003, 
residuals of a fracture of a vertebra with cord involvement 
resulting in bedridden status or the necessity for long leg 
braces warrant a 100 percent evaluation.  A 60 percent 
evaluation is warranted without cord involvement if there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the fracture residuals are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

Under the criteria in effect prior to September 26, 2003, a 
10 percent evaluation is warranted for moderate to severe 
limitation of motion of the thoracic spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2003).  Ankylosis of the 
thoracic spine warrants a 20 percent evaluation if it is at 
a favorable angle or a 30 percent evaluation if it is at an 
unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293(2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control, a 
10 percent disability evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.


Analysis

As a preliminary matter, the Board notes that under the 
former criteria, an evaluation in excess of 10 percent was 
not authorized for limitation of motion of the thoracic 
spine.  Although a rating in excess of 10 percent was 
authorized for ankylosis of the thoracic spine, the evidence 
demonstrates that throughout the period of this claim, the 
veteran has retained some useful motion of his thoracic 
spine.  In addition, there was no cord involvement and the 
thoracic-fracture residuals do not result in abnormal 
mobility requiring a neck brace, as required for a higher 
rating under Diagnostic Code 5285.

The Board has considered the diagnostic codes for evaluating 
impairment of the radicular groups, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510- 8513 (2004), and the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 5293 
prior to September 23, 2003, and Diagnostic Code 5243 from 
September 23, 2003).  

Although the veteran has complained of radiating pain, 
numbness in his extremities, and other neurologic symptoms, 
he is in receipt of a separate 40 percent evaluation for the 
symptoms associated with his service-connected disability of 
the lumbosacral spine.  Although intervertebral disc disease 
of the thoracic spine has also been diagnosed, examinations 
have repeatedly failed to demonstrate that it has resulted in 
neurological impairment.  Similarly, despite the veteran's 
complaint of pain, there is no evidence of record of acute 
signs and symptoms of intervertebral disc syndrome of the 
thoracic spine requiring bed rest prescribed by a physician 
and treatment by a physician.  Accordingly, the Board 
concludes that the disability of the thoracic spine does not 
warrant a compensable evaluation under the criteria for 
evaluating intervertebral disc disease or impairment of a 
radicular group.  

Likewise, the veteran's thoracic spine does not warrant an 
increased rating under the other criteria which became 
effective September 26, 2003.  In this regard, the Board 
notes that the veteran's forward flexion of the thoracolumbar 
spine was limited to 10 degrees.  While limitation of forward 
flexion of the thoracolumbar spine to 30 degree or less 
warrants a 40 percent evaluation, the Board notes that the 
veteran is presently in receipt of a separate 40 percent 
disability evaluation for his service-connected lumbar spine 
disability based on limitation of motion of the thoracolumbar 
spine.  Therefore, a higher evaluation for the disability of 
the thoracic spine under the current criteria for evaluating 
limitation of motion is precluded by 38 C.F.R. § 4.14.  

The Board has considered whether there is any other 
scheduler basis for granting a higher evaluation but has 
found none.  The Board has also considered the doctrine of 
reasonable doubt but has determined that it is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and 
that the manifestations of the disability are contemplated 
by the schedular criteria.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

An initial rating in excess of 20 percent for disability of 
the thoracic spine is denied.

REMAND

The Board is of the opinion that a VA examination would be 
probative in ascertaining the etiology of the veteran's 
claimed right knee disability.  In this regard, the Board 
notes that the veteran asserts that his right knee disability 
is etiology related to his service-connected cervical, 
thoracic, and lumbar spine disabilities.  On remand, the 
veteran should be afforded a VA examination to determine the 
relationship, if any, between the veteran's service-connected 
disabilities of the spine and any currently present right 
knee disability.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO or the AMC should also arrange 
for the veteran to be afforded a VA 
examination by an appropriate VA 
physician to determine the etiology of 
the veteran's claimed right knee 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folders must be made available to 
and be reviewed by the examiner.  

The examiner should identify any 
objective evidence of the claimed knee 
disorder.  Based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion with 
respect to each currently present right 
knee disorder as to whether it is at 
least as likely as not (50 percent or 
better probability) that the disorder 
originated during the veteran's active 
military service or is etiologically 
related to the veteran's service-
connected disabilities of the spine. 

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


